Me. Justice Bbowy delivered the opinion of the court. The evidence in this case shows the following state of facts: The plaintiff was a boy fifteen years and one month old when the accident which is the basis of this action happened, on June 30, 1902. In January, 1902, he had first worked on a printing press. He was then employed by the Badger Printing 'Company, but was occupied with duties other than printing for about half the time. The printing’ press that he worked on was a Chandler & Price press, a variety of the type known as “Gordon” presses, and the work he did on the press was the printing of envelopes, cards, bill-heads and like work. After two months’ employment with the Badger Printing Company he went to work for five days feeding a Chandler & Price press for the Phantis Printing Company, the'printing being of a like character. Prom there he went to the printing establishment of the appellant, the defendant below. This was in the latter part of March, 1902. In a conversation with the superintendent when his employment began, the plaintiff was asked if he bad worked in feeding a Gordon press. He answered that he had, a Chandler & Price press for about two months. By the defendant.he was employed to sweep the establishment and to feed a Peerless press, another variety of the Gordon press. Defendant’s expert witness at the trial said this was a more difficult press for a boy to feed than a Chandler & Price press, because the sheets to be printed in the Peerless press have to be laid on the platen while it is an inclined plane, whereas in a Chandler press they are laid on a flat surface, the platen coming up farther from the form for that purpose. The Peerless press at which plaintiff was put to work by defendant opened and closed as it was running at the time of the accident every three seconds, and there was no way for the feeder to regulate the speed. Of course it closed with force enough, if allowed to complete its motion, to cut off a person’s fingers caught between its jaws, that is, between the platen and the form. The plaintiff was evidently, as appears from the record, of scant height to stand at the press and reach in between the platen and the form accurately to adjust the sheets to be printed in their proper position on the platen, if there was any difficulty or slip in the ordinary handling, making necessary such an adjustment. The place or positoin in which the sheet to be printed was ’ to be laid was indicated by some obstructions (called guides) fastened to or into the platen or bed against which the bottom edge and one of the side edges of the paper would rest, thus insuring its position being exactly correct when the platen brought it up against the form which held the type. TVro thin strips of elastic steel about an inch wide fastened to a turning bar at the throat of the machine between platen and form, generally called nippers in the testimony in this case, held the paper in place as it approached and receded from the form. They were so placed of course that they fell on such portions or margins of the paper to be printed as'did not have to meet the type. At the left of the press was a lever called a throw-off lever. By working this lever, the handle of which was convenient to the left hand of the feeder, the motion of the platen toward the form was checked at about half an inch or more from their point of meeting, and the press opened again as though it had printed. This throw-off is therefore used when the sheet to be printed is in any way out of-the exact position it should occupy, as shown by the guides, to prevent the press from actually closing and thus printing until the sheet is fully and precisely adjusted, when the lever being again moved, the platen will come to the form and the impression be made. It is obvious therefore that in any case where the adjustment requires something more of manual action than can be used altogether outside of the jaws of the press, the only practically safe method of work, considering the speed with which the machine moves, is to throw off the lever before inserting the hand. The first job on this Peerless press given to the plaintiff was printing envelopes; afterwards he printed programmes for the theatres, and this employment, Avith other duties around the establishment, had lasted for tAvo months at the time of the accident. On the day in question he was during the forenoon engaged in feeding the press “various pieces of light Avork,” but in the afternoon, the foreman of appellánt called him to print the red ink characters on about a hundred price lists on A\Thich the impressions in black ink, constituting the great bulk of' the contents of the sheets, had been made. This is called a re-register job. The sheets must obviously be placed with precision or they Avill be spoiled and the work already done on them wasted. The bottom of the sheets AAras rough. The pressman had arranged the form and the guides and all that the plaintiff had to do was the feeding. The guides were ordinary brass pins, Avhich had been fixed in the platen. Previously, when plaintiff had fed the press the guides had been quads or slugs of lead fastened to the platen by paste, and this is their usual form. The plaintiff testified that quads being thicker than pins, the sheets are not so likely to get caught on them in an inaccurate position, and this was not contradicted. He further testified that the guide pin at the side stuck out so little that the sheet to be printed had to be pressed down to get it under the head of the pin. Plaintiff, although told by the foreman that the job Avas a rush job and that he Avas to get it off as quickly as he could, was careful enough of his oavix safety and of the accuracy and neatness of the work, to pull the throw-off lever towards him frequently,—“every other sheet or so/’ a witness working next to him testified, and prevent the press from closing or printing until he had time to adjust the paper. Of course this prevented any danger of his hand being caught. When the sheet was precisely adjusted, (it being more difficult to secure such adjustment on account of the rough bottom edge of the sheets than it would have been had they been smooth), the plaintiff would throw the lever back and the press would close. As each sheet was printed he would take it out and put in another. In this way he had finished fifty or sixty of the hundred sheets to be printed, when the foreman came along and with profanity ordered him to hurry—told him that people were waiting for the job down stairs, that it was a rush job, that he was to let the throw-off lever alone and go ahead feeding, and let the press come together every time the platen moved. The plaintiff answered, he testifies, that he didn’t know anything about the job, that it was a close register job, and that he couldn’t feed any faster. Being thus ordered to go on faster, however, the plaintiff attempted, immediately after the foreman had passed on, to adjust with his left hand a sheet which had stuck on the left hand pin guide at the bottom without pulling the lever and thus giving himself time to do it safely. Before he could get his hand out, the platen and form had come together, and in their coming together cut off his thumb entirely, crushed his forefinger so as to render amputatiqn necessary, breaking also the bones in the next two fingers. Postponing for the moment the consideration of the sufficiency of the allegations of the declaration to support a judgment for the plaintiff on these facts alone, they seem to us to show that by such a judgment substantial justice has. been done, irrespective of any question of defects in the press. It appears that the plaintiff, a very young and small boy to work at machinery of this kind, with no great experience and not even continuous employment at any machine,, was set to do a particular job requiring precision and accuracy of handling, that he was doing it in the only way in which it could practically he done safely by a boy of his size and age, that he was savagely and profanely ordered to hurry it in just the way which jirevented his talcing the precautions necessary for his safety, that he remonstrated, but endeavored to obey orders and was in consequence mutilated for life. It is true that there are many eases in which a minor has been held barred from recovery for personal injuries because of contributory negligence, and it is true that to a person looking at the matter after the event, it seems very imprudent for anybody to have put his hand into the jaws of that press to place a sheet accurately; but in view of his youth and inexperience and of his attempt to do the work with care both for himself and it, of the unreasonable rebuke given him for that very care, and of his attempt to obey orders, it is not possible to say that all reasonable minds must agree that the plaintiff must have seen and appreciated the danger. If not, then if the negligence of the defendant he assumed, the question of contributory negligence was one for the jury, and under instructions certainly as favorable in this particular to the defendant as could he justified in this case, they answered it in favor of. the plaintiff. We do not think such an answer unreasonable or contrary to the evidence. But beyond this, we think that the contention of the appellee is well taken that contributory negligence is not a defense in this case. There was a statute of the State in force when this accident occurred, and at all times since, which forbade the employment of any child under the age of sixteen years at any hazardous employment which was dangerous to his life or limb; and the question whether feeding this press, opening and closing twenty times a minute with force sufficient to cut one’s hand off if caught within it-, was so dangerous, was for the jury. If it was an employment dangerous or “extrahazardous” to this hoy’s hands, “the employment was unlawful, the injury resulted from the unlawful employment and while appellee was engaged in doing the precise thing that appellant directed him to do, and to liold that contributory negligence under such circumstances is a defense, would be to defeat one purpose of the statute.” American Car and Foundry Company v. Armentraut, 214 Ill., 509. The argument that the provision of the law of June 9, 1897,' concerning child labor, that “no child under the age of sixteen years shall be employed or permitted or suffered to work by any person, firm or corporation in. this State at such extrahazardous employment, whereby its life or limb is in danger,” was repealed by the Act of Hay 15, 1903, concerning the employment of children which provides that children under the age of sixteen years shall not be employed at certain specified occupations or in “any other employment that may be considered dangerous to their lives or limbs,” and concludes by repealing a specific Act of June 17, 1891, and “all other acts and parts of acts in conflict with this act,”-—is without merit. Appellant’s contention is that the second Act being a revision of the whole subject of the former one wiped out all rights depending on the former one, and supplied none except to persons falling under its provisions after its passage. But there are two valid answers to this, both based on chapter 131 of the Revised Statutes of Illinois. Section 2 of that chapter, enacting that “The provisions of any statute so far as they are the same as those of any prior statute, shall be construed as a continuation of such prior provision,” is plainly applicable; and so also is Section 4, “That no new law shall be construed to repeal a former law * * * as to any right accrued or claim arising under the former law,” etc. The decision in Vance v. Rankin, 194 Ill., 625, is easily distinguished from the principle involved in the present case. A statute expressly repealing a statute conferring jurisdiction upon certain boards and giving a special remedy to persons desiring certain action, was specifically repealed without a saving clause, and the Supreme Court held that it completely obliterated the prior law. That is far from this case. We think it was a proper question for the jury whether the defendant in this case was not guilty of negligence in setting the plaintiff to feed the machine without special instructions as to its danger, and in hurrying him with orders to cease the care which he was actually exercising for himself, and that neither the contributory negligence of the plaintiff, if it existed, or an alleged assumption of risk can be availed of as a defense. We think also that although the declaration in the cause seems drawn principally with reference to an alleged defect in the machine at which plaintiff was working, its fourth count, the second additional count filed April 2, 1903, which alleges that the operation of the machine was attended with a large degree of 'danger, and charges the defendant with carelessly and negligently ordering the plaintiff to work at and operate said machine, and carelessly and negligently calling’, commanding, annoying and hurrying the plaintiff and causing his left hand to be caught by certain nippers attached to said machine, by means and in consequence of which the plaintiff’s hand was injured, etc., is sufficient, certainly after verdict, to sustain the verdict and judgment under the evidence, without reference to a defect in the machine. The nippers which are in this and .the other counts alluded to, are shown by the evidence to have caught the plaintiff’s hand. This is not ■ only shown by his testimony, hut the evidence of the scar on the plaintiff’s hand strongly tends to confirm it. There is force in the suggestion that if the nippers suddenly fell upon the feeder’s hands' in the rapid movements he was forced to make, he would be delayed by the occurrence in removing the hand even if the nippers did not bind it tightly. There certainly seems ground in the construction of the machine as described, and in the testimony of ‘the expert produced by the defendant, for the contention of appellant that the nippers, even if defective in their action by reason of the absence of or defect in the mechanical appliances regulating it, could not by themselves have bound with any great degree of strength the plaintiff’s hand; but this was after all a matte-r for the jury, with all the evidence, including the press and the hand of the plaintiff, before them, and we should not be inclined to disturb the verdict and judgment even if they depended upon a finding that the nippers did closely catch and strongly bind the plaintiff’s hand. There was evidence before the jury that the nippers did not work properly, that they sometimes fell on the platen when they should not have done so, that the spring which ruled their action was defective, and that defendant, through its general foreman, was appraised of the defect. The objections made to the admission of evidence we do not think are well taken. The evidence concerning the string and the bolt attached to the bar on which th'e nippers-were fastened was relevant as bearing on the fact of knowledge on the part of the defendant that the usual appliances for regulating the action of the nippers were defective, and the evidence that the edge of the sheets to be printed was rough, was relevant to the question of the time required to adjust each sheet properly, and to the negligence of the defendant in requiring greater haste than the plaintiff was. making in his work. Howe v. Medaris, 183 Ill., 288, is distinguishable in this respect, for there the cause of action, the court says, was based solely upon the allegation of defective machinery, and the plaintiff admitted that the accident could not have happened if the machine ■ had been "working properly. The testimony offered that the spring was entirely missing, we think was admissible under several counts, and certainly under the fourth. If the evidence of the remark of Miller to the pressman, “the foreman over the boys,” that “them boys are liable to be cut, their hands hurt on them presses,” was objectionable, which we do not decide, the evidence was not prejudicial. If the verdict and judgment can be sustained on the inherent danger of the employment for this boy, the testimony added nothing to what the jury had otherwise before them; if they can be sustained only on the defective condition of the machine in relation to the nippers, the defect and notice of it to the defendant and its knowledge of it, were otherwise clearly shown to the jury. The illustration offered by the plaintiff in connection with hia testirnony under oath relating to his ability to pick up objects, was within the discretion of the trial court. ~or is there any argument on the assignment of error that the verdict was excessive. The objections to the instructions do not seem to us forcible. Instruction 3 has been approved by the Supreme Court, and the objections urged to it ai~e technical and subtle. Instruction No. ~3 as offered seems to us to have been properly modified, and instruction 24 does not direct a verdict but was a proper addendum to instruction 23, in explanation of parts of it. We think the defendant has no reason to complain that by the instructions taken together the law affecting this case was not declared fairly and favorably to it. The judgment of the Superior Court is affirmed. Affirmed.